USDC IN/ND case 2:19-cv-00056-JTM-JPK document 1 filed 02/11/19 page 1 of 6
(INND Rev. 8/16)                                                                                                              pagel




                       UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF INDIANA
             [Use this form to sue for employment discrimination. NEATLY print in ink (or type) your ar?.rfll~           I J"' ~ D ~
                                                                                                                        FEB 11 2019
   J)AV/D                                                                                                        It -    ..
                                                                                                                ROEf{rf ,:4. : 1
                                                                                                                    U.t;;. ! '~,
                                                                                                                                   "
                                                                                                                                   rr
                                                                                                                                       J: vH,
                                                                                                                                        COURT
                                                                                                                                                M
                                                                                                                                                Clerk
 [You are the PLAINTIFF, print your full name on this line.]                                                NORTHERN 01~ I KIC f OF INOIANA

             V.                                                      Case Number           ti '. )lj/1(/,r:~
                         PAK                  /}JC.                            [For a new case in this covrt, le;,;; lank.
                                                                                    The court will assign a case number.]
  [The DEFENDANT is who you are suing.]

            [The top of this page is the caption. Everything you file in this cose must have the same caption.
            Once you know your case number, it is VERY /MPORTANTthat you include it on everything you send
            to the court for this case. DO NOT send more than one copy of anything to the court.]


               EMPLOYMENT DISCRIMINATION COMPLAINT
1. My address is:          do I Mo uoe.                     s+. Ap+#-7
                          V-1 / pq ✓().;~ 6      I       IN               Y63'63
2. My telephone number is: ( 7             ot )..L2~2.__..<A..__--_1_7~5....dl'----------------
3. The Defendant's address is:               L/0 I DC\. . \;V',j<h, s+.    VI


                                            Lei Pcr-}e, J }P Lt b 35c,
4. This action is brought for employment discrimination pursuant to:

            Q Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e to 2000e-17.
                       [race, color, gender, religion, national origin]
           0       Age Discrimination in Employment Act of 1967, 29 U.S.C. §§ 621 to 634.

            ~ Americans with Disabilities Act of 1990, 42 U.S.C. §§ 12112 to 12117.
           QOther: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

5. I filed a charge of discrimination with the Equal Employment Opportunity Commission or the

            Indiana Civil Rights Commission on:               /y\ ~I/,           I          d-0I 'b
6. The date on my Notice of Righ t to Sue letter is:                 s    e,   pt, d-0                 ~Of <f>
7. The date I received my Notice of Rightto Sue letter was:                          ~pt. ~ 5             d0 (i


             [DO NOT write in the margins or on the back of any pages. Attach additional pages if necessary.]
USDC IN/ND case 2:19-cv-00056-JTM-JPK document 1 filed 02/11/19 page 2 of 6
ONND Rev. 8/ 16)                                                                                                page2




                                               CLAIMS and FACTS

DO: Write a short and plain statement using simple English words and sentences.
            DO NOT: Quote from cases or statutes, use legal terms, or make legal arguments.
DO: Explain when, where, why, and how the defendant discriminated against you.
DO: Include every fact necessary to explain your case and describe your injuries or damages.
DO: Number any documents you attach and refer to them by number in your complaint.
            DO NOT: Include social security numbers, dates of birth, or the names of minors.
DO: Number your paragraphs. [The first paragraph has been numbered for you .]

1. - - - - - - - - - - - - - - ---------'--'---=--------- - - - - --




             [DO NOT write in the margins or on the back of any pages. Attach additional pages if necessary.]
 USDC IN/ND case 2:19-cv-00056-JTM-JPK document 1 filed 02/11/19 page 3 of 6




On the date of the incident, I, David K. Firnhaber, was at work at FAS PAK. I was on the
assembly line 8 in the main room which is full of loud equipment. Line 8 is in fact at the end of
the row and closest to the maintenance station where that day they were welding some machines
directly behind me. I was working to fill the boxes with bottles and our line was getting a triple
bonus . This meant that we would get paid above our hourly wage because we beat the demand
for the day. We were all pretty loud that day to be heard. Since the line was 40 feet long if there
was a jam we would yell to the person closest to the shutoff We were all doing well all day
considering the little problems we faced like the tape on the boxes. Sometimes the boxes need to
be thrown into a pile for sorting later, due to the serial numbers printed when the boxes are taped
shut. A lady came by and kept asking me if I was alright. I kept assuring her that I was great. I
told her everyone was good . She kept walking away and coming back asking ifl was okay . She
was a Latina women with a dermal facial piercing. I repeatedly assured her I was alright. When
she asked me if I was okay the third or fourth time I asked her why she kept checking on me so
frequently . She asked me ifl was throwing things . I wasn ' t aware at the time that she might have
seen me pop a box flat and toss it under me on the line with the pile of unpackable boxes. I was
collecting them under the table at my workstation. I was so bewildered by her questioning that I
asked the people around me, my coworkers, if anyone was throwing anything. I turned to her and
explained that I had not seen anyone throw anything. She asked me to step off the line and come
to the office with her. I tried to assure her that I was fine as we walked to the office. I asked her
why she called me off the line as she escorted me to the office. She said I had a bad attitude and
needed to stop yelling at her. She articulated somehow that I was verbally offensive. I told her
she was yelling to be heard too, and that she would see once I got to the office that I am not
being confrontational. When we got to the office I sat down to wait for Kathy as she was with
someone already. The main manager of the factory was sitting in one end of the office. I started
to wonder was what wrong. I also quickly realized my heart was racing. I just stepped off the line
where I was packing boxes with 6 bottles per second and was still in flight mode. I tried to calm
down, but I was also confused about why I was there . I started to try to explain this . I told them
that I was about to have a panic attack, but no one seemed to realize what was going on either. I
was called into the room where Kathy worked. I am not sure if her name is spelled right but she
was the head of human resources . The owner walked out as I began to ask why I was there. The
Latina woman who brought me there explained that she was a team leader. I asked her why I was
there and she said for yelling at her. I calmly as possible explained that the welding going on
behind me had everyone loud on our line. The huge fans going on to cool the place make it
already hard to hear down the line. Kathy said I was insulting her intelligence and that I was
yelling at her too. I was sitting under an air conditioner unit in kathy ' s office. I explained that I
had not been yelling, and that I would happily demonstrate to prove it. Kathy told me that I was
being emotionally unstable. So I reminded the company that was emotionally handicapped and I
wanted to step out of the room for a minute to calm down. They said no, and continued to berate
me. I calmly as possible tried to explain that I was not even mad, yet but that I was feeling very
confused and upset. Then a third lady came into the room and starting yelling at me. This blew
my mind. I asked ifl could leave for a minute to gather myself They said no. I asked if a man
could be present. They said no. I got really scared so I got up and took the seat closest to the
 USDC IN/ND case 2:19-cv-00056-JTM-JPK document 1 filed 02/11/19 page 4 of 6


 door. I realized I was having a flashback so I told them. I said I was about to cry and that I
wanted to leave. They said no. I said I was having a flashback but that I was in control [of my
actions]. I tried to explain that sometimes I get really bad. I didn' t explain the seizures, fainting,
or running into walls, but I thought they would understand. At that moment a fourth woman
entered the room . It was the hiring manager that I had just purchased a bag of candy for. She
always kept candy in ajar for everyone who stopped through the office. She was a big African
 American women and I had entrusted her with my disabilities when she hired me. She came in
and I started shaking and trembling. I sat up and she walked across the room and gave me a hug.
I started crying and asking ifl could please just get a breath of fresh air outside the door of the
shrinking room they held me in. I continued to explain to them that it doesn't even matter if I
was angry because I can be angry about without being mean to others. I admitted at that point
that I was angry because I had asked for this exact situation to not happen, not only as it
progressively developed but when I was hired there to begin with. I told them I was disabled and
Kathy said I wasn't. I looked at the silent Latina woman and asked her what was the problem
with what I was doing on the line. I tried to keep my focus on the incident on the line, but I could
not help but notice the lack of management Kathy had done at getting to the bottom of what even
happened. It seemed that all the women in the office accept one, the big African American
woman who interviewed me and hired me. Who had just hugged me and watched me beg to
leave. I believe that they held me in the room for almost 30 minutes, trying to get me to really
yell. I tried to remain composed and articulate that they weren 't helping manage the business at
hand . I was on the line working fine with a great team, and we were getting a triple bonus for the
day. At some point I was told that we would finish the conversation later and that I needed to
leave. I left the office and was escorted by a young latino male. He was in a way happier mode
and since I got out of the office I was able to breathe easier. I talked to him on the way out and
explained that they had four women in the room with me three of which would not happily
approach the matter at hand. They seemed to want to keep me upset rather than help me calm
down. He said he didn ' t know what happened in there but heard some of it. I told him I asked
several times to get out for some air but they refused to allow it. He said I seemed calm to him.
Once we were in the middle of the factory I started speaking louder as the main floor is loud with
all the lines. I started to explain to him that they gave me a panic attack almost and I had
flashbacks of things like this happening and they didn't end great. I used to word bitches to
explain that I had seen this behavior before and he laughed and asked what I meant. I don ' t think
he had any idea of the severity of the situation. So I told him I have seen women that act like that
all my life and I asked them to let me have a man present if they wouldn' t let me step out for a
minute to calm down . I left and the next day returned to ' finish the conversation ' as they had
promised. Ladina (may not be correct) the African American woman was there and I apologized
to her for the previous day and admitted that I was embarrassed. She said she didn ' t understand
what happened . I once again explained to her that I was disabled. I told her I would bring in
proof She said she didn' t remember me being disabled . She said I was a student (this allowed
for a more lenient schedule). I replied that I was a student as well as many other things. She
again said she didn't remember me being disabled . I reminded her that I told them that right
when I got in the room . She was puzzled so I reminded her that I was having a flashback when
three women repeated yelled at me to stop yelling when I wasn ' t. I was simply speaking over the
USDC IN/ND case 2:19-cv-00056-JTM-JPK document 1 filed 02/11/19 page 5 of 6


loud equipment for my team. They took another couple days to let me know I was terminated . At
first they said it was for being inconsolable. But when I went in to talk about ADA rights for
disabled people they said I was terminated for calling them bitches in the office, which I didn't.
Apparently the latino man mistook my aim when I used the word bitch. I am assuming he went
back to them and said I told him the women in the office were bitches because he was the only
one I used the word with when I explained that I had had horrible experiences similar to that and
had a flashback.
USDC IN/ND case 2:19-cv-00056-JTM-JPK document 1 filed 02/11/19 page 6 of 6
(INND Rev. 8/16)                                                                                                page3




            eit~r                             .fc,,,.     W\0.111C\   e~,
RELi EF - If you win this case, what do you want the court to order the defendant to do?



                            1V) c.;+e         e ~<5\'70viq,\          /'le.~d ~o"'S
                        cl.Q,,                                          vJ~


           pt:,,,.7-   e,(Ql".01/V\ 1' (.,,     q_V\cA.     V\CII)-   eC.o'\   cJVV\,(.,    c;\o._v\-\'{,~_)
DOCUMENTS -                      I have attached a copy of the following documents:

    O Charge Of Discrimination form filed with the Equal Employment Opportunity Commission
            or the Indiana Civil Rights Commission
    ~ Notice of Right to Sue letter
    0 Other: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __


FILING         FEE-Are you paying the filing fee?

     0    Yes, I am paying the $400.00 filing fee . I understand that I am responsible to notify the
           defendant about this case as required by Federal Rule of Civil Procedure 4. [If you want the
            clerk to sign and seal a summons, you need ta prepare the summons and submit it to the clerk.]

     ~No, I am filing a Motion to Proceed In Forma Pauperis and asking the court to notify the
            defendant about this case.



[Initial Each Statement]
 DP         I will keep a copy of this complaint for my records.
 0f         I will promptly notify the court of any change of address.
___D_£      I declare under penalty of perjury that the statements in this complaint are true.



Sigf),p                 *                                                                  Dater-ld' - I 1




             [DO NOT write in the margins or on the back of any pages. Attach additional pages if necessary.]
